DETAILED ACTION
This Office Action is in response to Application 16/600,185 filed on October 11, 2019.
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on October 11, 2019 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings submitted on October 11, 2019 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 19 of copending Application No. 16/548,625 (reference application).

Regarding instant claim 1, claims 1 and 8 of reference application teach the claim limitations of instant claim, as shown in the following table, except for the claim limitations of the reference application underlined: 

INSTANT APPLICATION
REFERENCE APPLICATION
1. A power management system for use with a generator, the system comprising: 
1. A generator management system for use with a generator, the system comprising
a generator selectively supplying power to one or more load sources, the generator including an engine; 
a generator selectively supplying power to one or more load sources, the generator including an engine
a controller communicably and operatively coupled to the generator to control operation of the generator; 
and a controller communicably and operatively coupled to the generator to control operation of the generator
and a user device comprising a user interface and configured to receive user input on the user interface and transmit the user input to the controller; 
8. The system of claim 1, further comprising a user device structured to receive user input and transmit the user input to the controller;
wherein the controller comprises a priority circuit structured to receive the user input from the user device and control the generator to selectively 
wherein the user input includes a selection of the subset of one or more load sources to which to supply power; wherein the evaluation circuit is 



Claim 1 of the instant application is anticipated by claims 1 and 8 of the reference application in that claims 1 and 8 of the reference application contain all the limitations (either explicitly or inherently) of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the reference application’s claims and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d 1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).

Regarding instant claims 2- 20, they are not patentably distinct from claims 2-10, 12- 19 of the reference application because the reference application discloses the system/product/system of prioritizing power to one or more load sources by system/product/system with specific structures and claims 2 - 20 of the instant application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-9, 15 – 17, & 19 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooper (US Pat. 10,879,727).

Regarding claim 1, Cooper teaches: 
a power management system for use with a generator (Abstract), the system comprising: 
a generator selectively supplying power to one or more load sources (Fig 4, module 13, col 15, ln 46 – 62; col 26, ln 26 -57),
 the generator including an engine (Fig 4, module 13, col 15, ln 46 – 62);
 a controller communicably and operatively coupled to the generator to control operation of the generator (Fig 4, module 25a, col 26 – 27, ln 58 – ln 15); and 
a user device comprising a user interface and configured to receive user input on the user interface and transmit the user input to the controller (Fig 7; col 36, ln 31 – 58); wherein 
the controller comprises a priority circuit structured to receive the user input from the user device and control the generator to selectively supply power to a subset of the one or more load sources based on the user input (col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57) .

Cooper teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    612
    1058
    media_image1.png
    Greyscale


Generator 13 usually includes a rotating power source, typically an internal combustion engine
powered by a liquid or gaseous fuel, or a turbine powered by steam or water power, an electric motor
powered by storage batteries, a flywheel powered by stored energy, a hydraulic motor powered by a
compressed gas or a fluid stored with potential energy, or numerous other types of rotating power
sources which convert mechanically or chemically stored energy to mechanical rotation as is known to
one of ordinary skill. In addition the rotating power source is typically coupled to an AC alternator (as
compared to a DC generator) to provide AC power of the same voltage and phase configuration as
that received from the power grid. In the U.S. the common power for homes is 240 volts single phase
and will often be used in the examples of the Figures but it will be understood by one of ordinary skill
that the invention may be utilized with many other power configurations.
 
After generator power is made available via the transfer switch, load control 25a operates to
determine if the highest priority load 16-18 can be supported by the available power of generator 13
and if so load control 25a causes the load switch associated with that load to be closed via commands
conveyed to the switch by its corresponding communications channel. Next load control 25a operates
in response to the new power measurement from 23a to determine if the next highest priority load 16-
18 can be supported by the available power from the generator. If so that load is connected by
command sent via its switch's corresponding communications channel. Likewise the third priority load
requirement (in this case the last load of the three) is checked against available generator power and
the load connected if sufficient power available. While only three controlled loads are shown in FIG. 4,
it will be known from the present teachings that the number of loads which may be controlled is not so
limited and additional controlled loads and corresponding communication links (e.g. 26d-26N) may be
utilized. In the event one or more of the loads cannot be connected because of insufficient available
power from the generator, the load control 25a will periodically compare the available power supplied
by the generator to the power required by the load and if possible connect the load. It may be that
available power for a load results from one or more previously connected loads no longer requiring
power, for example the clothes dryer is finished and that load may be disconnected to prevent it from
being turned on and creating an overload. Or, the air conditioner may require less power to run
because outside air has cooled and that additional information may be utilized by load control 25a to
determine it is safe to connect another load.

Load control 25a is preferred to operate in substantially continuous mode to constantly compute
load requirements and generator capabilities to connect and disconnect loads according to priorities
as a result of changing loads and priorities. Lower priority loads may be disconnected to accommodate
higher priority loads. Environmental, user and other parameters may be utilized by load control 25 in
order to determine that it is safe (or that there is a high probability that it is safe) to connect a particular
load. It is preferred that load control 25a ensure that loads such as air conditioners which should not

Load control 25a also monitors the generator 13 for overloads, and other parameters such as minor
equipment failures such as slight overheating and chooses which loads to disconnect, or in the event
of a significant failure may change the transfer switch 15 back to the grid power position (even though
there is no grid power). Of course load control 25a will monitor grid power and change the transfer
switch 15 back to the grid power position when power returns, meets expected parameters and is
expected to continue meeting those parameters. It is preferred that after the transfer switch returns to
grid power that loads are reconnected one at a time in order to prevent a large instantaneous power
demand surge.


    PNG
    media_image2.png
    357
    696
    media_image2.png
    Greyscale

(104) FIG. 7 shows an example of a mechanical layout of the combination user input and user
feedback module 39, including a display 41 for displaying messages from load control 25a to the user
and switches 42a-42c to allow the user to (among other capabilities) provide commands to the load
control 25a. User commands and messages are conveyed to and from the load control 25a via
communications link 40a, and to and from load 16 via communications link 38. Load 16 and load
control 25a may also communicate with each other via 39 (and communications links 38 and 40a). For
example if the user wants to turn on the oven it can instruct the load control to provide power for the

described herein. The load control 25a can offer a set of options to the user including options to chose
the level of operation of the desired load and corresponding decreases in the level of, or termination
of, operation of other loads. In this fashion the user may communicate with the load control in order to
change priorities to enable the user to obtain power for the desired device. It will be understood that
one or more user input and/or user feedback modules may be provided with any of the loads in order
to allow the user to communicate with the load control in order to enable the user to operate a desired
device, or to allow communications with the load control in order for the user to operate multiple
devices. The feedback and input capabilities may be combined if desired, for example by use of a
touch screen as is well known in the art.

Accordingly to the present example, low cost power is selected by load control 25b to power the
loads while at the same time the load control will communicate to various components of the system to
monitor (e.g. via load monitor 23c) and control power supplied to several loads each of differing types
including high priority loads such as lights 19, switchable loads such as by load switch 22b to clothes
dryer 17, limitable loads such as via load limit 43 to oven 16 and controllable loads such as the heater
48 to allow loads of various priorities to be powered by the low cost power source while at the same
time preventing overload of that source. Load control 25b will monitor and control power demands by
the various loads so as to not exceed the available power from a given power source or set of power
sources. If demand increased beyond what a power source such as the solar panel 50 is capable of
providing, the load control will decide to either not connect the additional load(s), or to connect but
control power supplied to the additional load(s), or to connect additional power source(s) such as grid
power 12, or start and connect the generator 13, or other power sources (not shown) thus providing
additional power for the additional loads. The decision making by load control 25b is preferred to be
based on one or more of user input, load priorities, load parameters, power source parameters, power
cost and environmental parameters in order to prevent overload of the power source(s) powering the
loads.

Regarding claim 2, Cooper teaches all the limitations of claim 1.
Cooper further teaches wherein:
the user input includes a prioritization of the one or more load sources, the prioritization including a first priority load source and a second priority load source (col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 - 15),
wherein priority of supply of power to the first priority load source is higher than supply of power to the second priority load source (col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 – 15); wherein
 based on the user input, the priority circuit prioritizes the first priority load source over the second priority load source such that the generator is controlled to provide power to the first priority load source before providing power to the second priority load source (col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 – 15).

Cooper teaches specifically (red boxes and underlines are added by Examiner for emphasis):

For example, a user desiring to use the oven to bake for 45 minutes at 400 degrees can enter
that information to load control 25a via 39 and keys 42. The load control will then determine options
available to allow oven operation and provide them to the user. The user then selects one or more (or
none) of the options and the load control puts the user's desired operation into effect. For example the
load control might offer the user the following options: a) operate the oven at full power by turning off
an air conditioner; b) operate the oven at full power by turning off a vehicle battery charger; c) operate
the oven at 75% power by reducing the battery charger current by 50% with an increase of 7 minutes
to preheat the oven to 400 degrees; d) operate the oven at 65% power by turning off a hot water
heater, with an increase of 10 minutes to preheat the oven; e) select option d) and in addition reduce
the battery charger power by 75% and operate the water heater only while the oven heating element is
turned off by the oven thermostat. It will be understood from the above example that there are
numerous capabilities and options which may be determined by the load control 25a and presented to
a user to assist the user to achieve a desired operation. This assistance may be provided in several
manners with menu selection, interactive querying and graphical user interface being just a few.

Regarding claim 3, Cooper teaches all the limitations of claim 1.
Cooper further teaches wherein:
the controller is structured to generate and transmit a message for display to the user interface of the user device connected via a network indicating a status of the one of more load sources (Fig 7; col 36, ln 31 – 58; see also, col 29, ln 65-67).

Regarding claim 4, Cooper teaches all the limitations of claim 1.
Cooper further teaches wherein:
 the priority circuit is further configured to prioritize supplying power to a prioritized subset of the one or more load sources to maximize the remaining runtime of the generator (col 9, ln 5 – ln 23).

Cooper teaches specifically (red boxes and underlines are added by Examiner for emphasis):



including but not limited to loading and environmental conditions, and the maximum available output
power is known for any particular set of such conditions. The present invention is preferred to sense
one or more of the various conditions which affect that maximum available output power and use
those conditions along with the characterization of the generator to determine precisely what that
maximum available output power is at a given time, what the expected available power will be at one
or more times in the future as well as the present and future effect the connection of a particular load
may have on available power. In that fashion the present invention can select loads to be connected to
the generator or other power source to power the maximum number of loads and/or to operate nearer
to or achieve optimum efficiency while at the same time monitoring the present and expected future
load thus ensuring that the generator will not be overloaded instantly or during the duration of any
particular connection.
 


Regarding claim 5, Cooper teaches all the limitations of claim 1.
Cooper further teaches wherein:
the controller and the one or more load sources are communicably coupled via a ZigBee protocol device (col 22, ln 30 -61).

Cooper teaches specifically (red boxes and underlines are added by Examiner for emphasis):

As used herein, communications and communications link is meant to encompass the
conveyance of information from one point to another by one or a plurality of electronic circuits and may

communications links may be of any type suitable for communicating the particular information desired
over the desired distance at an adequate speed and resolution with necessary reliability and may be
continuous or not in order to fit a particular application of the invention. The information may be in, and
may be communicated in, any suitable form, or forms e.g. analog, digital, optical, magnetic,
electromagnetic waves, wired or wireless and may be communicated in single direction, bidirectional,
singular or redundant form, and the communication may use handshaking, networking or
broadcasting, may be multiplexed in any fashion, networked, daisy chained, point to point or otherwise
as desired to fit a particular embodiment of the invention. For example if wired communications links
are desired, RS-232, IEEE 1901 or USB may be used or for wireless ZigBee, IEEE 802.1X, Bluetooth,
or Wi-Fi may be used, all being well known to one of ordinary skill. The communications may be
simply contained within a dedicated implementation of the invention or may utilize a network covering
a larger area for communications, for example via the internet. The invention described herein and/or
its communications circuits may be shared or included in other systems and devices such as for
example a home control system. Communications theory is a broad but well known field of art readily
available to one of ordinary skill wishing to practice the invention, accordingly the communications
links will not be discussed extensively herein.

Regarding claim 6, Cooper teaches all the limitations of claim 1.
Cooper further teaches wherein:
the controller is communicably coupled to the user device via Wi-Fi (col 22, ln 30 -61).

Regarding claim 7, Cooper teaches all the limitations of claim 1.
Cooper further teaches wherein:
the controller is communicably coupled to the user device via a cellular network (col 24, ln 11 – 37).
Cooper teaches specifically (red boxes and underlines are added by Examiner for emphasis):

Sensors and other components suitable for interface with the processor of 25 and/or use in
practicing the invention are available from Analog Devices of Norwood Mass., Texas Instruments of
Dallas Tex., National Semiconductor of Santa Clara, Calif., Sensirion of Westlake Village, Calif. and
many other suppliers as will be known to the person of ordinary skill in the art from the present
teachings. Additionally the load control of the invention herein may communicate with other devices or
services within or outside of the home area such as via telephone, internet, long distance wireless and
the like e.g. in order to provide and receive information as well as handle and generate requests
regarding power consumption, the devices which are connected, available for connection and the like,
as will be described in more detail below.

Generally the communications links which are considered desirable to practice the preferred
embodiment (i.e. the best mode) of the invention are shown in FIGS. 4 and 5 with solid lines with solid
arrows showing the primary direction of communications. For example the load information from load
monitor 23a is communicated to load control 25a by communications link 27b which is shown in a solid
line with a solid arrow. Additional communications which may be desirable to practice advanced
features of the invention are shown with dashed lines and arrows, for example the environmental, user
and miscellaneous devices 21 communicating with load control 25a.


Regarding claim 8, Cooper teaches all the limitations of claim 1.

the user device comprises at least one of a mobile device, a smart home device, and a smart appliance (col 19, ln 31 - 58).

Cooper teaches specifically (red boxes and underlines are added by Examiner for emphasis):

 Environmental, User & Misc. Devices 21. User interface, e.g. an iPad or computer type display
with interactive software, Environmental Sensors e.g. for home & outdoor such as temperature,
sunlight, humidity, wind, generator operating conditions, Misc. Devices e.g. vehicle and battery
sensors (e.g. usage time and distances, charge, temperature) appliance sensors (e.g. wine cooler,
freezer and oven temperature), vehicle battery charger and battery, communications (e.g. telephone,
internet, wireless, alarm), motion sensors to detect when areas of the property, particular rooms, or the
home are vacant or occupied.

Power Source Monitor 49 and Load Control Processor 25b. The Power Source Monitor is
preferred to be a separate module because of its need to monitor the power source(s) outside the
home but may be part of the load control processor. The Power Source Monitor may be installed at the
backup power source and monitors its operating parameters and conditions which may affect its
operation, for example such as ambient temperature. The load control processor is the computing unit
of the system and may be part of the user interface (e.g. iPad) which is preferred to be located in the
home but may also be part of other equipment. The load control processor receives information about
the various components of the system, receives user input, inputs from various monitors and sensors
(including a time clock) and controls the Transfer Switch, Generator and Loads according to various
pre-programmed parameters and those inputs.


Regarding claim 9, Cooper teaches all the limitations of claim 1.
Cooper further teaches wherein:
the user input includes a selection of the subset of one or more load sources to which to supply power (Fig 7; col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 - 15); wherein 
the priority circuit is configured to receive the user input and control the generator to selectively supply power to only the subset of one or more load sources (col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 – 15).

Regarding claims 15 – 17, & 19 - 20, Cooper teaches a power management system for use with a generator. Therefore, Cooper teaches a power management system for use with a generator

Claims 10 - 11 and 13 - 14 are rejected as being unpatentable over Cooper (US Pat. 10,879,727) in view of Weigand (US Pub. 2018/0094598).

Regarding claim 10, Cooper teaches:
a generator for supplying power to one or more load sources (Fig 4, module 13, col 15, ln 46 – 62; col 26, ln 26 -57), the generator comprising:
 an engine (Fig 4, module 13, col 15, ln 46 – 62); 
an alternator configured to be driven by the engine to produce electricity (col 56  col 57, ln 58 -16; see also col 58, ln 5 – 20 & col 1, ln 32 -60);  
a throttle movable to a plurality of positions between closed and wide-open (col 56  col 57, ln 58 -16; see also col 58, ln 5 - 20); and 
a controller configured to control operation of the generator and comprising a priority circuit structured to receive user input from a user device and control the generator to selectively supply power to a subset of the one or more load sources based on the user input (col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57), 

Cooper teaches specifically (red boxes and underlines are added by Examiner for emphasis):

 A novel feature of load control circuit 25c is that it may be utilized to control one or more
parameter of the power output from the genset in order to convey load information to load controls 88
and 89. For example the speed of the genset engine and thus the power frequency, and/or the
alternator control and thus the voltage, of the output A.C. power may be controlled as a measure of
the loading of the genset. In this fashion this reasonably accurate measure is coupled to individual
load controls for control of those individual loads without the need for separate communications
therebetween. In this fashion the prior art need to hard wire communications from the transfer switch
to the load contactor is eliminated while at the same time improving the accuracy of overload
detection. This capability is particularly useful with typical gensets which have an engine sized such
that the alternator will overload before the engine slows down, but is also useful for gensets where the
engine will slow down first. The current supplied by the genset is preferred to be sensed with a current
sense such as 23d which is coupled to current measurement 95. That current is then utilized by the
microprocessor 37 to generate a control signal (or a plurality of control signals) via driver 94 which is
coupled to the genset engine's engine control module, or otherwise to the throttle of the engine in
order to control the engine speed and thus the power frequency by know amounts in response to the
load.


 a governor coupled to the throttle to open and close the throttle;

However, Weigand teaches: 
a governor coupled to the throttle to open and close the throttle (Weigand: para [0018]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teachings of Weigand for using a governor coupled to the throttle to open and close the throttle. The one of ordinary skill in the art would have been motivated to do so to precisely control speed of the engine, thereby to better maintaining the generator’s power output and to more accurately test the generator’s performance (Weigand: para [0014]).


Weigand teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0018] Referring to FIG. 2, a generator is shown according to an exemplary embodiment. The generator 10 includes an engine 12, including a starter motor 11, air/fuel mixing device 14, governor16, throttle 20, air intake 22, exhaust outlet 26, and an alternator 13 driven by the engine 12. The starter motor 11 rotates a crankshaft to start the engine 12. In some embodiments, the starter motor 11can be used to crank the engine without allowing the engine 12 to reach starting speeds (e.g., greater than 350 revolutions per minute (RPM)). The alternator 13 produces electrical power from input mechanical power from the engine 12. The alternator 13 charges a battery 17, which stores energy for use by the electrical systems of the generator. The generator 10 additionally includes one or more outputs 15 for 12 from the air intake 22 and through the air/fuel mixing device 14. As air passes through the air/fuel mixing device 14, the air mixes with fuel entering the air/fuel mixing device 14 and creates an air/fuel mixture that then enters the engine 12. The throttle 20 controls the flow of the air/fuel mixture that exits the air/fuel mixing device 14. The governor 16 controls the position of the throttle 20 based on a detected load on the engine 12. In one embodiment, the governor 16 is an electronic governor. In another embodiment, the governor 16 is a mechanical governor. The air/fuel mixture leaving the air/fuel mixing device 14 is combusted in one or more cylinders of the engine 12and exhaust gas from combustion leaves the engine 12 through the exhaust outlet 26. In one embodiment, the air/fuel mixing device includes an electronic fuel injection (EFI) system. In another embodiment, the air/fuel mixing device includes a carburetor.


Regarding claim 11, modified Cooper teaches all of the limitations of claim 10. 
Modified Cooper further teaches, and Cooper also teaches wherein:
 the user input includes a prioritization of the one or more load sources, the prioritization including a first priority load source and a second priority load source (Cooper: col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 - 15),
 wherein priority of supply of power to the first priority load source is higher than supply of power to the second priority load source (Cooper: col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 – 15); wherein
 based on the user input, the priority circuit prioritizes the first priority load source over the second priority load source such that the generator is controlled to provide power to the first priority load source before providing power to the second priority load source (Cooper: col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 – 15).


Regarding claim 13, modified Cooper teaches all of the limitations of claim 10. 
Modified Cooper further teaches, and Cooper also teaches wherein:
the priority circuit is further structured to generate and transmit a message for display to a user device connected via a network indicating the status of the one or more load sources (Fig 7; col 36, ln 31 – 58; see also, col 29, ln 65-67)..


Regarding claim 14, modified Cooper teaches all of the limitations of claim 10. 
Modified Cooper further teaches, and Cooper also teaches wherein:
the priority circuit is further configured to receive user input including a selection of the subset of one or more load sources to which to supply power (Fig 7; col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 - 15);
 wherein the priority circuit is configured to receive the user input and control the generator to selectively supply power to only the subset of one or more load sources (col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 – 15).

Claim 18 is rejected as being unpatentable over Cooper (US Pat. 10,879,727) in view of Trinkner (US Pub. 2016/0136747).

Regarding claim 18, Cooper teaches all of the limitations of claim 16. 

a load sensor structured to sense a position of a throttle (Cooper: Fig 4, module 23a, col 21, ln 42 – 61); and 
measuring of fuel consumption by the engine (col 21, ln 42 – 61; see also col 9 – 10, ln 59 -21);
wherein the priority circuit is configured to evaluate a load value received from the load sensor and measuring of fuel consumption and prioritize supplying power to the subset of the one or more load sources based on the load value and fuel consumption (col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 – 15).

Cooper teaches specifically (red boxes and underlines are added by Examiner for emphasis):

 It is preferred that the timely power output is an instantaneous measure of the current provided by
the generator. Because most generators incorporate voltage sensing and correction circuitry, often by
way of controlling the power applied to the exciter winding in the alternator, the output voltage is
maintained nearly constant. Of course the voltage (and power factor if desired) may be measured and
utilized as well. By knowing the output voltage of the generator is being held to a constant value, for
example 240 volts in a single phase output, by measuring or sensing the instantaneous current flowing
from the generator, an instantaneous measure of the output power may be had. It may also be
desirable to utilize a measure which is not instantaneous. Examples of some non instantaneous
measures include an average over time, a time related measure of output power, a measurement with
reduced noise, an approximation of the average load provided to the generator, to provide a measure
of the resulting heating of the alternator or engine, to provide a measure of fuel consumption by the
generator, to provide a measure of the power consumption by the load(s).

load monitor 23a and communicates that load
information to a load control 25a via communications link 28a. It is noted that load monitor 23a may be
located in the circuit input to (to the left of) the transfer switch 15 in order to monitor the load only when power is provided by the generator. Monitoring the output of the transfer switch is preferred e.g. it is useful for characterizing load parameters e.g. current or wattage consumption, as individual loads are turned on and off (or turn on and off on their own) at any time, and for controlling the load presented to the grid so as not to exceed the service connection capability as will be explained below.

but Cooper does not explicitly disclose the missing details of: 
a fuel level sensor and 
a fuel level value received from the fuel level sensor. 

However, Trinkner teaches of an engine-drive generator (Trinker: Abstract) with the missing details: 
a fuel level sensor (Trinker: paras [0028]-[0029]) and 
a fuel level value received from the fuel level sensor (Trinker: paras [0028]-[0029]).

Trinkner teaches specifically (red boxes and underlines are added by Examiner for emphasis):


[0028] In operation, the control board 68 may receive a fuel level measurement from the fuel sensor 78. That is, the fuel sensor 78 may communicate the level of fuel remaining in the fuel tank 40 at agiven time. The control board 68 may continually measure remaining fuel levels detected by the fuelsensor 78 and store the fuel levels with a time stamp (e.g., determined by the internal clock 74) in thememory 72. The control board 68 may also records a detected power output of the engine 14 and/orthe generator 12 during operation of the system 10. For example, the engine output sensor 80 may measure a speed (e.g., revolutions per minute) of an output shaft of the engine 14. Additionally or alternatively, the generator output sensor 82 may measure an output of the generator 12, such as an output current of the generator 12.

[0029] To determine the estimate running time remaining of the system 10, the processor 70 of the control board 68 may correlate a measured output of the engine 14 and/or the generator 12 with a fuel usage value, as determined by a fuel usage map. Specifically, a fuel usage map may be stored on the memory 72, and the fuel usage map may include a list of engine 14 and/or generator 12 outputs, where each engine 14 and/or generator 12 output has a correlating fuel usage rate (e.g.,gallons /minute, liters/minute, etc.). Accordingly, the processor 70 may map the measured output of the engine 14 and/or generator 12 to a current fuel usage rate of the engine 14. Thereafter, the processor70 may use the current fuel usage rate and the measured remaining fuel in the fuel tank 40 (e.g. ,measured by the fuel sensor 78) to calculate an estimated running time remaining of the system 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cooper and Trinkner because Trinkner teaches an engine-drive generator with the missing details of a fuel level sensor and a fuel level value received from the fuel level sensor used in the Cooper. 


Claim 12 is rejected as being unpatentable over Cooper (US Pat. 10,879,727) in view of Weigand (US Pub. 2018/0094598), and in further view of Trinkner (US Pub. 2016/0136747).

Regarding claim 12, modified Cooper teaches all of the limitations of claim 10. 
Modified Cooper further teaches, and Cooper also teaches comprising:
a load sensor structured to sense a position of the throttle (Cooper: Fig 4, module 23a, col 21, ln 42 – 61); and 
measuring of fuel consumption by the engine (col 21, ln 42 – 61; see also col 9 – 10, ln 59 -21);
wherein the priority circuit is configured to evaluate a load value received from the load sensor and measuring of fuel consumption and prioritize supplying power to the subset of the one or more load sources based on the load value and fuel consumption (col 40, ln 6 – 8; col 36, ln 31 – 58; col 26, ln 26 -57; see also col 36 - 37, ln 59 – 15).

Cooper teaches specifically (red boxes and underlines are added by Examiner for emphasis):

 It is preferred that the timely power output is an instantaneous measure of the current provided by
the generator. Because most generators incorporate voltage sensing and correction circuitry, often by
way of controlling the power applied to the exciter winding in the alternator, the output voltage is
maintained nearly constant. Of course the voltage (and power factor if desired) may be measured and
utilized as well. By knowing the output voltage of the generator is being held to a constant value, for
example 240 volts in a single phase output, by measuring or sensing the instantaneous current flowing
from the generator, an instantaneous measure of the output power may be had. It may also be
desirable to utilize a measure which is not instantaneous. Examples of some non instantaneous
measures include an average over time, a time related measure of output power, a measurement with
reduced noise, an approximation of the average load provided to the generator, to provide a measure
of the resulting heating of the alternator or engine, to provide a measure of fuel consumption by the
generator, to provide a measure of the power consumption by the load(s).

 A generator monitor 24 which receives data from load monitor 23a and communicates that load
information to a load control 25a via communications link 28a. It is noted that load monitor 23a may be
located in the circuit input to (to the left of) the transfer switch 15 in order to monitor the load only when power is provided by the generator. Monitoring the output of the transfer switch is preferred e.g. it is useful for characterizing load parameters e.g. current or wattage consumption, as individual loads are turned on and off (or turn on and off on their own) at any time, and for controlling the load presented to the grid so as not to exceed the service connection capability as will be explained below.

but modified Cooper does not explicitly disclose the missing details of: 
a fuel level sensor and 
a fuel level value received from the fuel level sensor. 

However, Trinkner teaches of an engine-drive generator (Trinker: Abstract) with the missing details: 
a fuel level sensor (Trinker: paras [0028]-[0029]) and 
a fuel level value received from the fuel level sensor (Trinker: paras [0028]-[0029]).

Trinkner teaches specifically (red boxes and underlines are added by Examiner for emphasis):


[0028] In operation, the control board 68 may receive a fuel level measurement from the fuel sensor 78. That is, the fuel sensor 78 may communicate the level of fuel remaining in the fuel tank 40 at agiven time. The control board 68 may continually measure remaining fuel levels detected by the fuelsensor 78 and store the fuel levels with a time stamp (e.g., determined by the internal clock 74) in thememory 72. The control board 68 may also records a detected power output of the engine 14 and/orthe generator 12 during operation of the system 10. For example, the engine output sensor 80 may measure a speed (e.g., revolutions per minute) of an output shaft of the engine 14. Additionally or alternatively, the generator output sensor 82 may measure an output of the generator 12, such as an output current of the generator 12.

[0029] To determine the estimate running time remaining of the system 10, the processor 70 of the control board 68 may correlate a measured output of the engine 14 and/or the generator 12 with a fuel usage value, as determined by a fuel usage map. Specifically, a fuel usage map may be stored on the memory 72, and the fuel usage map may include a list of engine 14 and/or generator 12 outputs, where each engine 14 and/or generator 12 output has a correlating fuel usage rate (e.g.,gallons /minute, liters/minute, etc.). Accordingly, the processor 70 may map the measured output of the engine 14 and/or generator 12 to a current fuel usage rate of the engine 14. Thereafter, the processor70 may use the current fuel usage rate and the measured remaining fuel in the fuel tank 40 (e.g. ,measured by the fuel sensor 78) to calculate an estimated running time remaining of the system 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of modified Cooper and Trinkner because Trinkner teaches an engine-drive generator with the missing details of a fuel level sensor and a fuel level value received from the fuel level sensor used in the modified Cooper. 





Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Glassl (US Pub. 2011/0190963): Glassl teaches a method to prioritizing load sources. 
Broniak (US Pat. 9,246,332): Ulu teaches use of power generator to power home when lost power from main feed. 
Batzler (US Pub. 2011/0298286): Batzler teaches reassigning priority of load sources. 
Beaudoin (US Pub. 2009/0023545): Beaudoin teaches monitoring sensors to have desired speed value.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        06/11/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115